office_of_chief_counsel internal_revenue_service memorandum number release date posts-144428-02 cc psi b8 index no date date to area_counsel heavy manufacturing and transportation division counsel large and mid-size business from senior technician reviewer branch associate chief_counsel passthroughs and special industries cc lm hmt cc psi subject period of limitation applicable to taxpayers of collected excise_taxes this chief_counsel_advice responds to your date memorandum requesting guidance regarding the period of limitation on assessment under sec_6501 of the internal_revenue_code applicable to taxpayers of certain excise_taxes for the excise_taxes at issue here the person liable for tax is the person making the payment for facilities or services on which tax is imposed the taxpayer and the person responsible for collecting the tax and paying it over to the government generally is the person receiving the payment on which tax is imposed the collector in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent please call patrick s kirwan at if you have any further questions about this matter issues how is the period of limitation on assessment under sec_6501 determined with respect to a taxpayer making a payment that is subject_to the tax imposed by sec_4251 sec_4261 or sec_4271 is the answer to affected by any of the following a the taxpayer’s refusal to pay the tax due b the collector’s reporting or failing to report a taxpayer’s refusal to pay tax under sec_49_4291-1 of the facilities and services excise_tax regulations c any agreement by the collector to extend the collector’s period of limitation on assessment is the answer to affected by sec_6501 posts-144428-02 conclusions the tax generally must be assessed against the taxpayer within three years from the filing_date of the return filed by the collector for the taxable_period to which the amount_paid relates the period of limitation on assessment against the taxpayer is not affected by any of the following a the taxpayer’s refusal to pay the tax due b the collector’s reporting or failing to report a taxpayer’s refusal to pay tax under sec_49_4291-1 c any agreement by the collector to extend the collector’s period of limitation on assessment to the extent that the collector’s return omits an amount properly includible that exceed sec_25 percent of the amount of tax reported on that return tax may be assessed against a taxpayer within six years after the return is filed law sec_4251 imposes a tax on the amount_paid for certain communications_services sec_4261 imposes taxes on amounts paid for certain transportation of persons by air sec_4271 imposes a tax on the amount_paid for certain transportation of property by air these taxes are referred to as collected taxes sec_4291 requires generally that any person receiving a payment for facilities or services on which tax is imposed must collect the tax from the person making the payment and pay it over to the government under sec_49_4291-1 if a taxpayer refuses to pay the tax the collector is required to report to the irs the name and address of the person making the payment subject_to tax the nature of the facility provided or service rendered the amount_paid therefore and the date on which paid upon receipt of this information the irs will proceed against the person to whom the facilities were provided or the service was rendered to assert the amount of the tax due sec_6011 provides that any person liable for the collection of any_tax must make any return or statement required by regulations sec_40_6011_a_-1 of the excise_tax procedural regulations provides generally that liability for certain excise_taxes is to be reported on form_720 quarterly federal excise_tax return that section also provides that a notation on any line on the form clearly indicating a denial the period for assessment against the collector under sec_6672 or sec_7501 also is determined by reference to the filing_date of the collector's return on which the tax should have been reported posts-144428-02 of liability for that particular tax constitutes a return of that tax and that a form_720 filed with the word none written across it constitutes a return of all of the taxes reportable on the form sec_40_6011_a_-1 provides that the person required to collect a collected tax and not the person incurring liability for the tax must file the form_720 sec_40_6302_c_-1 provides that for purposes of cfr part the tax imposed by sec_4251 sec_4261 and sec_4271 is treated as a tax_liability incurred during the semimonthly period in which the tax is collected sec_6501 provides generally that tax shall be assessed within three years after the return was filed sec_6501 provides that the filing of a return on which an entry is made with respect to a tax imposed under subtitle d including an entry showing no liability for that tax constitutes the filing of a return of all amounts of that tax which if properly paid would be required to be reported on that return subtitle d includes the collected taxes sec_6501 provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of the tax may be begun without assessment at any time under sec_6501 the three year period of limitation on assessment may be extended if the irs and the taxpayer both timely consent in writing sec_6501 provides that in the case of certain excise_tax returns if the return omits an amount of tax properly includible that exceed sec_25 percent of the amount of tax reported on that return the tax may be assessed or a proceeding in court for the collection of that tax may be begun without assessment at any time within six years after the return is filed sec_6672 provides that any person required to collect truthfully account for and pay over any_tax imposed by this title that willfully fails to collect such tax or truthfully account for and pay over such tax shall in addition to other penalties provided by law be liable for a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over sec_7501 provides that any person required to collect and pay over any_tax holds the amount of tax collected in a special fund in trust for the united_states and the amount of the fund shall be assessed collected and paid in the same manner and subject_to the same provisions and limitations as are applicable with respect to the taxes from which the fund arose analysis in general sec_6501 provides that any_tax must be assessed within three years after the return is filed in the case of collected excise_taxes the taxpayer is not the person required to file the return sec_40_6011_a_-1 provides that the collector must file the return therefore the return with respect to taxes paid_by the taxpayer is the return of posts-144428-02 the collector the filing of the collector’s return begins the three year period set forth in sec_6501 under sec_6501 the filing of an excise_tax return on which an entry is made for a particular tax constitutes the filing of a return of all amounts of that tax which if properly paid would be required to be reported on that return thus the return filed by the collector with an entry on the line for the relevant collected tax constitutes the return for taxes that should have been but were not paid_by taxpayers during the period covered by the return if however the collector does not file a return sec_6501 provides that the tax may be assessed or a proceeding in court for the collection of the tax may be begun without assessment at any time in that case the irs may make an assessment against either the collector or the taxpayer as appropriate at any time this issue has been addressed in two revenue rulings in revrul_58_158 1958_1_cb_562 the irs considered whether the period of limitation had run where the taxpayer had not paid the tax and the collector failed to file a return the ruling holds that because the tax was not paid and a return was not filed the tax could be assessed against the taxpayer at any time in revrul_60_58 1960_1_cb_638 the irs considered what was the applicable_period of limitation with respect to a claim for overpayment where the taxpayer paid the tax and the collector filed a return the ruling holds that the taxpayer had three years from the date that the return was filed by the collector to claim a refund for any overpayment_of_tax under sec_49_4291-1 if a taxpayer refuses to pay the tax the collector must report that refusal to the irs however the report to the irs is not a return and is not required to be provided to the irs with the collector’s return therefore the report does not affect the period of limitation for assessment against the taxpayer under sec_6501 which begins with the filing of the collector’s return while not a return the report to the irs under sec_49_4291-1 may be considered with respect to the imposition of the sec_6672 penalty for willful failure to collect truthfully account for and pay over tax because the report is evidence that the collector attempted to collect the tax when the collector consents to an extension of the period of limitation under sec_6501 the collector signs for itself and that consent applies only to the period during which an assessment may be made against the collector in addition unlike the taxpayer the collector generally is not liable for tax and instead is assessed under sec_7501 or sec_6672 the taxpayer has not consented in writing to any extension of the period for assessing tax against the taxpayer thus the taxpayer’s period of limitation begins with the filing of the collector’s return and ends unless extended by the taxpayer three years after the filing of the return sec_6501 provides that if certain excise_tax returns omit an amount of tax properly includible that exceed sec_25 percent of the amount of tax reported on that return tax must be assessed within six years after the return is filed amounts that a taxpayer under certain circumstances a person responsible to collect the sec_4261 tax may be liable for tax under sec_4263 if tax is not paid_by the taxpayer posts-144428-02 fails or refuses to pay are not amounts properly includible on the collector’s return thus a failure or refusal to pay tax does not provide a six year period of assessment against the taxpayer under sec_6501 if however the collector omits from its return an amount of tax collected from a taxpayer and therefore properly includible exceeding percent of the tax reported on the return the six year period would apply to both the collector and the taxpayer however under sec_49_4291-1 the collector has an obligation to report this refusal to the irs and failure to report the refusal is evidence to be used in determining whether a collector is liable under sec_6672 the taxpayer’s defense would be proving that the tax was paid
